
  Tajikistan 1994 (rev. 2016)
  
  

  

  


Preamble


WE, THE PEOPLE OF TAJIKISTAN,


As an inseparable part of the world community,


Realizing our debt and our responsibility to the past, present and future generations,


Understanding the necessity of ensuring the sovereignty and development of our State,


Recognizing as unshakable the freedom and rights of man,


Respecting the equality of rights and friendship of all nations and nationalities,


Seeking to build a just society,


ADOPT AND PROCLAIM THIS CONSTITUTION



Chapter 1. FOUNDATIONS OF THE CONSTITUTIONAL SYSTEM



Article 1


The Republic of Tajikistan is a sovereign, democratic, law-governed, secular, and unitary State.


The form of the governance of the Republic of Tajikistan is Presidential.


Tajikistan is a social State the policy of which is aimed at providing conditions that ensure dignified life and free human development.


"Republic of Tajikistan" and "Tajikistan" are equivalent terms.



Article 2


The State language of Tajikistan is the Tajik language.


Russian is the language of communication between the nationalities.


All nations and nationalities living on the territory of the Republic have the right to freely use their native language.



Article 3


The State symbols of the Republic of Tajikistan are the flag, the emblem, and the national anthem.



Article 4


The capital of Tajikistan is the city of Dushanbe.



Article 5


Human, its rights and freedoms are the highest value.


The life, honor, dignity and other natural rights of man are inviolable.


The rights and freedoms of man and citizen are recognized, observed, and protected by the State.



Article 6


In Tajikistan, the people are the bearer of sovereignty and the sole source of the State power, which they exercise directly as well as through their representatives.


The ultimate direct expression of the power of the people is a national referendum and elections.


The citizens of Tajikistan, regardless of their nationalities, constitute the people of Tajikistan.


No single social organization, political party, group of people or individual has the right to usurp State power.


The usurpation of power or infringement on its authorities is prohibited.


The right to represent the entire people of Tajikistan belongs only to the President and the Majlisi Milli and the Majlisi Namoyandagon of the Majlisi Oli of the Republic of Tajikistan at their joint session.



Article 7


The territory of Tajikistan is indivisible and inviolable. Tajikistan consists of the Gorno-Badakhshan Autonomous Oblast, oblasts (areas), cities, rayons (regions), settlements, and villages.


The State secures the sovereignty, independence and territorial integrity of the Republic. Propaganda and actions aimed to divide the unity of the State are prohibited.


The procedure for creating and changing administrative-territorial units is regulated by a constitutional law.



Article 8


In Tajikistan, public life shall be developed on the basis of political and ideological pluralism.


No single ideology of a party, social association, religious organization, movement, or group may be recognized as the State [ideology].


Social associations and political parties are created and function within the framework of the Constitution and laws.


Religious unions are separate from the State and may not interfere with State affairs.


Creation and functioning of social associations and political parties propagating racism, nationalism, social and religious enmity, or encouraging forcible overthrow of the constitutional system and organization of armed groups are prohibited.


The activity of political parties of other countries, establishing national and religious parties, including funding of political parties by foreign countries and organizations, foreign legal entities and citizens shall be prohibited.



Article 9


The State power is based on the principle of its division into legislative, executive, and judicial.



Article 10


The Constitution of Tajikistan has the supreme juridical force [and] its norms have direct effect. Laws and other legal acts contradicting the Constitution have no juridical force.


The State and all its organs, officials, citizens and their associations are obligated to observe and implement the Constitution and laws of the Republic.


International legal acts recognized by Tajikistan are a constituent part of the legal system of the Republic. In case of disparity between the laws of the Republic and the recognized international legal acts, the norms of the international acts apply.


Laws and international legal acts recognized by Tajikistan enter force after their official publication.



Article 11


Tajikistan, conducting peaceful policy, respects the sovereignty and independence of other States [and] determines its foreign policy on the basis of international norms.


War propaganda is prohibited.


Tajikistan, guided by the supreme interests of the people, may join commonwealths and other international organizations as well as withdraw from them [and] establish relations with foreign countries.


The State cooperates with compatriots [living] abroad.



Article 12


Foundations of the economy of Tajikistan are composed of various forms of property.


The State guarantees the freedom of economic and entrepreneurial activity, equality of rights, and legal protection of all forms of property including private property.



Article 13


The land, its resources, water, airspace, fauna and flora, and other natural resources are exclusively the property of the State, and the State guarantees their effective use in the interests of the people.



Chapter 2. RIGHTS, FREEDOMS, [AND] BASIC DUTIES OF MAN AND CITIZEN



Article 14


The rights and freedoms of individual and citizen are regulated and protected by the Constitution, laws of the Republic, [and] international legal acts recognized by Tajikistan.


The rights and freedoms of individual and citizen are exercised directly. They determine the goals, content and application of laws, the activity of legislative, executive and local agencies of state power and self-government and are secured by judicial power.


Limitations of rights and freedoms of citizens are permitted only for the purpose of securing the rights and freedoms of other citizens, public order, [and] protection of the constitutional system and the territorial integrity of the Republic.



Article 15


A person who was the citizen of the Republic of Tajikistan on the day of adoption of the Constitution shall be the citizen of the Republic of Tajikistan, or acquired the citizenship of the Republic of Tajikistan in accordance with the legislation of the Republic of Tajikistan or the international agreements of Tajikistan.


Belonging to the citizenship of Tajikistan and the citizenship of another state shall be not recognized, except in cases indicated by law and interstate treaties of Tajikistan.


The procedure of acquiring and termination of citizenship of the Republic of Tajikistan shall be governed by the constitutional law.



Article 16


A citizen of Tajikistan outside the country borders is under the protection of the State. No citizen of the Republic may be extradited to a foreign State. Extradition of a criminal to a foreign State is resolved on the basis of a bilateral agreement.


Foreign citizens and stateless persons shall enjoy the established rights and freedoms and have the duties and responsibility equal to [those of] citizens of Tajikistan except in cases provided by law.


Tajikistan may extend political asylum to foreign citizens who have become victims of violation of the rights of man.



Article 17


All are equal before the law and court. The State guarantees the rights and freedoms of everyone regardless of his nationality, race, gender, language, religious beliefs, political persuasion, education, [and] social and property status.


Men and women have equal rights.



Article 18


Everyone has the right to life.


No one may be deprived of life except by the court verdict for a particularly serious crime.


The inviolability of a person is guaranteed by the State. No one may be subjected to torture [and] cruel and inhuman treatment. Forced medical and scientific experiments on human[s] are prohibited.



Article 19


Everyone is guaranteed judicial protection. Everyone has the right to demand that his case be considered by a competent, independent, and impartial court established in accordance with law.


No one may be detained and arrested without legal grounds. A person has the right to services of an attorney from the moment of his arrest.



Article 20


No one is considered guilty of committing a crime until the entry of the court verdict into legal force.


No one may be held responsible after the expiration of the criminal prosecution period as well as for actions that were not considered a crime at the time they were committed. No one may be convicted twice for one and the same crime.


A law adopted after a person has committed an illegal act that increases the punishment for it does not have retroactive force. If after committing of an illegal act the responsibility [for that act] is repealed or reduced, the new law applies.


Full confiscation of the property of a convicted [person] is prohibited.



Article 21


The law protects the rights of a victim. The State guarantees to the victim judicial protection and compensation for damages inflicted on him.



Article 22


The home is inviolable.


It is not permitted to enter a home and to deprive a person of his home except for cases provided by law.



Article 23


The secrecy of correspondence, telephone conversations, and telegraph and other personal communications is ensured except in cases provided by law.


The collection, storage, use, and dissemination of information about private life of a person without his consent are forbidden.



Article 24


A citizen has the right to free movement and choice of place of [his] residence, to leave the borders of the Republic, and to return to it.



Article 25


State organs, social associations, political parties, and officials are obligated to provide everyone with the opportunity to receive and become familiar with documents concerning his rights and interests except in cases provided by law.



Article 26


Everyone has the right to independently determine his (her) relationship toward religion, to profess any religion individually or together with others, or to profess none, and to participate in the performance of religious cults, rituals, and ceremonies.



Article 27


A citizen has the right to participate in political life and State administration directly or through representatives.


Citizens have equal rights to State service.


After having attained the age of 18 years, a citizen has the right to participate in a referendum, to vote, and also to become elected after having attained the age established by the Constitution, constitutional laws, and laws.


Citizens declared incompetent by a court or kept in places of liberty deprivation upon a court verdict do not have the right to participate in elections and referenda.


The procedure for conducting elections is regulated by constitutional laws and laws. A referendum is conducted according to a constitutional law.



Article 28


Citizens have the right of association. The citizen shall have the right to participate in creation of political parties, labor unions and other public unions, and to willingly join and leave them.


Political parties assist in formation and expression of the people's will on the basis of political pluralism, and [they] participate in the political life. Their structure and activity must correspond to democratic norms.



Article 29


A citizen has the right to participate in meetings, rallies, demonstrations, and peaceful processions established by law.


No one may be forced to participate in them.



Article 30


Everyone is guaranteed freedom of speech, press, [and] the right to use means of mass information.


Propaganda and agitation inciting social and racial, national, religious and language enmity and hostility are prohibited.


State censorship and prosecution for criticism is prohibited.


A list of information constituting a State secret is determined by law.



Article 31


Citizens have the right to appeal individually or jointly with others to State organs.



Article 32


Everyone has the right to property and inheritance.


No one has the right to deprive [a citizen of] and limit the citizen's right to property. The confiscation of private property by the State for public needs is permitted only on the basis of law and with the consent of the owner with the full compensation of its value.


Material and moral damage inflicted on a person as a result of illegal actions by State organs, social associations, political parties, other legal entities or individuals is compensated in accordance with the law at their expense.



Article 33


Family as the foundation of the society is under the protection of the State.


Everyone has the right to form a family. Men and women who have reached the marital age have the right to freely enter into a marriage. In family relations and in dissolution of the marriage, spouses have equal rights.


Polygamy is prohibited.



Article 34


A mother and child are under special protection and patronage of the State.


Parents shall be responsible for the upbringing and education of their children, and adults and the children capable of working shall be responsible for taking care and social security of their parents.


The State provides protection of orphaned children and the disabled, their upbringing and education.



Article 35


Everyone has the right to work, to choose their profession [and] job, to protection of work, and to social security in unemployment. Wages for work must not be lower than the minimum working wage.


Any limitations in labor relations are prohibited. Equal wages shall be paid for equal work.


No one may be subjected to forced labor except in cases determined by law.


Using the labor of women and minors in heavy and underground works as well as in harmful conditions is prohibited.



Article 36


Everyone has the right to housing. This right is ensured by way of State, public, cooperative, and individual housing construction.



Article 37


Everyone has the right to rest. This right is ensured by way of establishing the length the working day and week, providing paid annual leave, weekly days of rest, and other conditions provided by law.



Article 38


Everyone has the right to protection of health. Everyone within the framework determined by law enjoys free medical assistance in the State healthcare establishments. The State adopts measures for improvement of the environment, development of mass sport, physical culture, and tourism.


Other forms of providing medical assistance are determined by law.



Article 39


Everyone is guaranteed social security in old age, in the event of illness, disability, loss of the ability to work, loss of the provider, and in other instances determined by law.



Article 40


Everyone has the right to freely participate in the cultural life of the society, artistic, scientific, and technical creativity, and to use their achievements.


Cultural and spiritual treasures are protected by the State.


Intellectual property is under the protection of law.



Article 41


Everyone has the right to education. General basic education is compulsory. The State guarantees general basic compulsory education free-of-charge in the State educational institutions.


Everyone within the framework determined by law may receive free-of-charge general secondary, basic vocational, secondary vocational, and higher vocational education in the State educational institutions.


Other forms of obtaining education are determined by law.



Article 42


In Tajikistan, everyone is obligated to observe its Constitution and laws [and] to respect the rights, freedoms, dignity and honor of other people.


Ignorance of the laws does not release [a person] from responsibility.



Article 43


Defense of the homeland, protection of the State interests [and] strengthening of its independence, security and defense capabilities are the sacred duty of a citizen.


Procedures for the completion of military service are determined by law.



Article 44


Protection of the nature, historical, and cultural monuments is an obligation of everyone.



Article 45


Payment of taxes and duties determined by law shall be mandatory.


Laws establishing new taxes or worsening the situation of the taxpayer do not have retroactive force.



Article 46


In case of a realistic threat to the rights and freedoms of citizens, independence of the State and its territorial integrity, [and] natural disasters as a result of which the constitutional organs of the Republic are unable to function normally, as a temporary measure for ensuring the safety of the citizens and State, a state of emergency is declared.


The state of emergency period is established for up to three months. In cases of necessity, this period may be extended by the President of the Republic of Tajikistan.



Article 47


During a state of emergency the rights and freedoms provided in Articles 16, 17, 18, 19, 20, 22, 25 and 28 of the Constitution may not be limited.


The legal regime of a state of emergency is determined by a constitutional law.



Chapter 3. THE MAJLISI OLI



Article 48


The Majlisi Oli - the Parliament of the Republic of Tajikistan - is the highest representative and legislative organ of the Republic of Tajikistan.


The Majlisi Oli consists of two Majlisis (assemblies) - the Majlisi Milli and the Majlisi Namoyandagon.


The term of the Majlisi Milli and the Majlisi Namoyandagon is five years. The powers of the Majlisi Milli and the Majlisi Namoyandagon are terminated on the day on which the activity of the Majlisi Milli and the Majlisi Namoyandagon of the new convocation begins.


The organization and activity of the Majlisi Oli are determined by a constitutional law.



Article 49


The Majlisi Namoyandagon is elected on the basis of universal, equal, and direct suffrage by secret ballot. The Majlisi Namoyandagon functions on a constant and professional basis. Only a person not younger than 30 years old, having only the citizenship of the Republic of Tajikistan and a University Degree shall be elected as a deputy of Majlisi Namoyandagon.


Three quarters of the members of the Majlisi Milli are elected indirectly by way of secret ballot at joint assemblies of people's deputies of the Gorno-Badakhshan Autonomous Oblast and its cities and rayons, oblasts and their cities and rayons, the city of Dushanbe and its rayons, cities and rayons of republican subordination (jointly). In the Majlisi Milli, the Gorno-Badakhshan Autonomous Oblast, oblasts, the city of Dushanbe, [and] cities and rayons of republican subordination have an equal number of representatives.


One quarter of the members of the Majlisi Milli is appointed by the President of the Republic of Tajikistan.


The Majlisi Milli functions on a convocational basis.


A person not younger than 30 years old, having only the citizenship of the Republic of Tajikistan and a University Degree shall be elected as a member of Majlisi Milli.


Every former President of the Republic of Tajikistan is a lifetime member of the Majlisi Milli unless he declines to exercise this right.


A member of Majlisi Milli and a deputy of Majlisi Namoyandagon after being appointed or elected takes an oath before the people of Tajikistan at a session of Majlisi Milli and Majlisi Namoyandagon.


The number of members of Majlisi Milli and deputies of Majlisi Namoyandagon, the procedure of their election or appointment shall be determined by the constitutional law.



Article 50


Members of the Government, judges, officers of law enforcement organs, military personnel and other persons provided by a constitutional law may not become members of the Majlisi Milli.


A citizen may not simultaneously be a member of the Majlisi Milli and a deputy of the Majlisi Namoyandagon. A member of the Majlisi Milli may not be a deputy in more than two representative organs.


A deputy of the Majlisi Namoyandagon may not be a deputy of another representative organ, hold another office, [or] engage in entrepreneurial activity except for scientific, creative, and educational [activity].



Article 51


A member of the Majlisi Milli and a deputy of the Majlisi Namoyandagon are independent of the will of the electorate [and] have the right to freely express their opinion and to vote according to their conviction.


A member of the Majlisi Milli and a deputy of the Majlisi Namoyandagon have the right to immunity; he may not be arrested, detained, taken into custody, [and] searched, except in cases of detainment at a scene of a crime.


A member of the Majlisi Milli and a deputy of the Majlisi Namoyandagon may not be subjected to a personal search except in cases provided for by law in order to ensure safety of other people. Issues regarding the deprivation of a member of the Majlisi Milli and a deputy of the Majlisi Namoyandagon of their immunity are resolved by the corresponding Majlisi upon a presentation of the General Procurator. The powers of a member of the Majlisi Milli and a deputy of the Majlisi Namoyandagon are terminated in case of their death, submission of resignation, pronouncement of legal incapacity by a court, entry into legal force of a guilty court verdict, loss of citizenship, acquiring the citizenship of another country, leave to permanently reside outside the borders of the Republic, occupation of a post incompatible with the status of a member of the Majlisi Milli, [and] the dissolution of the Majlisi Milli and the Majlisi Namoyandagon.


The legal status of a member of the Majlisi Milli and a deputy of the Majlisi Namoyandagon is determined by constitutional law.



Article 52


The first session of the Majlisi Milli and the Majlisi Namoyandagon is convened by the President of the Republic of Tajikistan within one month of elections.


The first session of the Majlisi Milli and the Majlisi Namoyandagon is opened a by the eldest member or deputy, and [he] leads [the session] until the election of the Chairmen of the Majlisis.


The activity of the Majlisi Milli is conducted in the form of sessions. A session of the Majlisi Milli is convened by the Chairman of the Majlisi Milli at least four times a year.


The activity of the Majlisi Namoyandagon is conducted in the form of sessions. Regular session of the Majlisi Namoyandagon is held once a year from the first working day of October until the last working day of June.


During the period between the sessions of the Majlisi Milli and the Majlisi Namoyandagon, the President of the Republic of Tajikistan may convene extraordinary sessions if necessary. At these sessions, only issues that were the basis for the convocation of these sessions are considered.



Article 53


The Majlisi Milli and the Majlisi Namoyandagon elect from among their members and deputies the Chairmen of the Majlisis, their first deputies, and deputies. One of the Deputy Chairmen of the Majlisi Milli is elected from among the representatives of the Gorno-Badakhshan Autonomous Oblast.


The Chairman of the Majlisi Milli and the Chairman of the Majlisi Namoyandagon are elected by secret ballot by a majority of all their members or deputies. The procedures for electing the Deputy Chairmen of the Majlisi Milli and the Majlisi Namoyandagon are determined by the Rules of Procedure of the Majlisis.


The Chairmen of the Majlisi Milli and the Majlisi Namoyandagon are accountable to the corresponding Majlisis and may be recalled from office by two thirds of the votes of all the members or deputies.


The Chairmen of the Majlisi Milli and the Majlisi Namoyandagon, their first deputies, and deputies lead the sessions and resolve over corresponding issues.


The Majlisi Milli and the Majlisi Namoyandagon independently form their coordinating and working organs as well as create appropriate committees and commissions [and] hold parliamentary hearings on issues within their competence.


Coordinating organs of the Majlisi Milli and the Majlisi Namoyandagon conduct separate sessions.


The Majlisi Milli and the Majlisi Namoyandagon adopt their own Rules of Work.



Article 54


The Majlisi Milli and the Majlisi Namoyandagon conduct sessions separately.


Sessions of the Majlisi Milli and the Majlisi Namoyandagon are empowered when no less than two thirds of all their members or deputies are present. Sessions of the Majlisi Milli and the Majlisi Namoyandagon are public. In cases provided by law and the Rules of Procedure of the Majlisi Milli and the Majlisi Namoyandagon, closed sessions may also be held.


The Majlisi Milli and the Majlisi Namoyandagon conduct joint sessions in cases provided by the Constitution.



Article 55


Powers of the Majlisi Milli and the Majlisi Namoyandagon while conducting joint sessions:







1.
Approval of presidential decrees on appointment and dismissal of the Prime Minster and other members of the Government;






2.
Approval of the presidential decree on declaration of martial law and state of emergency;






3.
Consent to using the Armed Forces of the Republic of Tajikistan outside its borders in order to fulfill international obligations of Tajikistan;






4.
Calling presidential elections;






5.
Acceptance of the President's resignation;






6.
Awarding the President with State prizes and conferring on him high military titles;






7.
Consideration of the issue of the immunity of the President.




The Majlisi Milli and the Majlisi Namoyandagon in joint sessions adopt resolutions regarding the [above] indicated issues. A joint resolution of the Majlisi Milli and the Majlisi Namoyandagon is adopted by a majority of votes of all the members of the Majlisi Milli and deputies of the Majlisi Namoyandagon, voting separately in each Majlisi unless a different procedure for adopting resolutions is established by the Constitution.


At a joint session of the Majlisi Milli and the Majlisi Namoyandagon, the President takes an oath and in his message determines the basic directions of the interior and foreign policy of the Republic.



Article 56


Powers of the Majlisi Milli:







1.
Creation, abolition and modification of administrative-territorial units;






2.
Election and recall of the Chairman, Deputy Chairmen, and judges of the Constitutional Court, the Supreme Court, and the Highest Economic Court upon the presentation of the President;






3.
Decision on the issue of immunity deprivation of the Chairman, Deputy Chairmen, and judges of the Constitutional Court, Supreme Court and Highest Economic Court;






4.
Giving consent to the appointment and dismissal of the General Procurator and his deputies;






5.
Exercising other powers determined by the Constitution and law.




The Majlisi Milli adopts resolutions regarding the [above] indicated issues within the limits of its powers. Resolutions of the Majlisi Milli are adopted by a majority vote of all its members unless a different procedure for adopting resolutions is established by the Constitution.



Article 57


Powers of the Majlisi Namoyandagon:







1.
Creation of the Central Commission for Elections and Referenda of the Republic Tajikistan, election and recall of the Chairman, Deputy Chairman, and members of the commission upon the presentation of the President;






2.
Submission of bills and other important State and public issues for nation-wide debate;






3.
Approval of socio-economic programs;






4.
Authorization of disbursement and receipt of State credit;






5.
Ratification and denouncement of international treaties;






6.
Calling of a referendum;






7.
Creation of courts;






8.
Approval of State symbols;






9.
Approval of State awards;






10.
Approval of Presidential decrees on appointment and dismissal of the Chairman of the National Bank and his deputies;






11.
Establishing of military titles, diplomatic ranks, and other special ranks and titles;






12.
Establishing of the President's salary;






13.
Exercising other powers determined by the Constitution and law.




The Majlisi Namoyandagon adopts resolutions on considered issues within the limits of its powers. Resolutions of the Majlisi Namoyandagon are adopted by a majority vote of all its deputies unless a different procedure for adopting resolutions is established by the Constitution.


Leaders of foreign countries may address a session of the Majlisi Namoyandagon.



Article 58


The right of legislative initiative belongs to a member of the Majlisi Milli, deputy of the Majlisi Namoyandagon, the President of the Republic of Tajikistan, the Government of Tajikistan, [and] the Majlisi of People's Deputies of the Gorno-Badakhshan Autonomous Oblast.



Article 59


Bills are introduced to the Majlisi Namoyandagon.


Amnesty bills are introduced to the Majlisi Namoyandagon by the President of the Republic of Tajikistan.


Budget bills and bills establishing and abolishing taxes are introduced to the Majlisi Namoyandagon by the Government of the Republic of Tajikistan.



Article 60


Laws are adopted by the Majlisi Namoyandagon. A law is adopted by a majority vote of all the deputies unless a different procedure is provided by the Constitution.


Laws adopted by the Majlisi Namoyandagon, except for the laws on the State budget and amnesty , are presented to the Majlisi Milli.


A law is considered approved by the Majlisi Milli if a majority of all its members voted in favor of it. In case of rejection of a law by the Majlisi Milli, the law is subject to reconsideration by the Majlisi Namoyandagon.


In case of disagreement of the Majlisi Namoyandagon with the decision of the Majlisi Milli, a law is considered adopted if no less than two thirds of all the deputies of the Majlisi Namoyandagon voted for it a second time.


The laws on the State budget and amnesty are adopted only by the Majlisi Namoyandagon. The Majlisi Namoyandagon exercises control over the execution of the State budget.



Article 61


Constitutional laws are adopted concerning matters provided by the Constitution. Constitutional laws are adopted by no less than two thirds of the votes of all the deputies of the Majlisi Namoyandagon and approved by no less than two thirds of the votes of all the members of the Majlisi Milli.


In case of disagreement of the Majlisi Namoyandagon with the decision of the Majlisi Milli, a constitutional law is considered adopted if no less than two thirds of all the deputies of the Majlisi Namoyandagon voted for it a second time.


In accordance with the indicated procedure constitutional interpretation shall be adopted and approved in the form of constitutional law by Majlisi Namoyandagon.



Article 62


Laws are presented to the President of the Republic of Tajikistan for signature and promulgation. If the President does not agree with a law or its part, he returns it within fifteen days to the Majlisi Namoyandagon with his objections. The Majlisi Milli and the Majlisi Namoyandagon reconsider the given law according to the procedure established by the Constitution. If during the reconsideration the law is approved in the earlier adopted wording by a majority of no less than two thirds of all the members of the Majlisi Milli and the deputies of the Majlisi Namoyandagon, the President shall sign the law and promulgate it within 10 days.


During reconsideration of a law returned by the President previously adopted by the Majlisi Namoyandagon by two thirds of the votes, the Majlisi Milli and the Majlisi Namoyandagon approve the law again by a majority of no less than two thirds of the votes.


If the President returns a constitutional law, the Majlisi Namoyandagon and the Majlisi Milli reconsider the given law according to the procedure established by the Constitution. If during the reconsideration the constitutional law is approved in the earlier adopted wording by a majority of no less than two thirds of all the members of the Majlisi Milli and deputies of the Majlisi Namoyandagon, the President shall sign the law and promulgate it within 10 days.



Article 63


The Majlisi Milli and the Majlisi Namoyandagon in a joint session may dissolve themselves prematurely with the support of no less than two thirds of the members of the Majlisi Milli and deputies of the Majlisi Namoyandagon.


The Majlisi Milli and the Majlisi Namoyandagon may not be dissolved during the state of emergency and martial law.



Chapter 4. THE PRESIDENT



Article 64


The President of the Republic of Tajikistan is the head of State and executive power (the Government).


The President is the guarantor of the Constitution and the laws, rights and freedoms of man and citizen, national independence, unity and territorial integrity, continuity of the long-lived State, functioning and interaction of the State organs in concord, [and] observance of international treaties of Tajikistan.



Article 65


The President is elected by the citizens of Tajikistan on the basis of universal, equal and direct suffrage by a secret ballot for a term of seven years.


A person who is at least 30 years old, has citizenship of the Republic of Tajikistan only, a University Degree, knows state language and has been living within the republic at least 10 years shall run for president of the Republic of Tajikstan.


A person whose candidate nomination collected no less than 5% of the electorate signatures may be registered as a candidate for the post of President.


One and the same person may not be President for more than two consecutive terms.


The limitation stipulated in part four of this article does not apply to the Founder of Peace and National Unity – the Leader of the Nation. The legal status and powers of the Founder of Peace and National Unity – the Leader of the Nation are determined by the constitutional law.



Article 66


The election of the President is considered valid if more than one half of the electorate participated in it.


A candidate for the post of President for whom more than half of the voters taking part in the election voted is considered elected.


The procedure for the election of the President is determined by a constitutional law.



Article 67


The President before assuming office takes the following oath at the joint session of the Majlisi Milli and the Majlisi Namoyandagon :


"I, as President, swear to protect the Constitution and the laws of the Republic, to guarantee the security of the rights, freedoms, honor and dignity of citizens, to protect the territorial integrity, political, economic and cultural independence of Tajikistan, [and] to faithfully serve the people."


The powers of the President are terminated from the moment a newly elected President takes the oath.



Article 68


The President does not have the right to hold any other office, be a deputy of representative organs, [or] to engage in entrepreneurial activity.



Article 69


Powers of the President:







1.
Determines basic directions of the interior and foreign policy of the Republic;






2.
Represents Tajikistan within the country and in international relations;






3.
Creates and abolishes ministries and State committees;






4.
Appoints and dismisses the Prime Minister and other members of the Government; presents decrees appointing and dismissing the Prime Minister and other members of the Government to the joint session of the Majlisi Milli and the Majlisi Namoyandagon for approval;






5.
Appoints and dismisses the Chairmen of the Gorno-Badakhshan Autonomous Oblast, oblasts, the city of Dushanbe, cities and rayons, [and] presents them for the approval of the appropriate Majlis of People's Deputies;






6.
Annuls or suspends acts of organs of executive power in case they contradict the Constitution and laws;






7.
Appoints and dismisses the Chairman of the National Bank, his deputies, and present relevant decrees for the approval of the Majlisi Namoyandagon;






8.
Presents to the Majlisi Milli candidates for election and recall of Chairman, Deputy Chairmen, and judges of the Constitutional Court, Supreme Court and Higher Economic Court;






9.
With the consent of the Majlisi Milli appoints and dismisses the General Procurator and his deputies;






10.
Creates the executive apparatus of the President;






11.
Creates the Security Council and leads it;






12.
Appoints and dismisses judges of military courts, the court of the Gorno-Badakhshan Autonomous Oblast, oblasts , the city of Dushanbe, the city and rayon courts, and judges of economic courts of the Gorno-Badakhshan Autonomous Oblast, oblasts, and the city of Dushanbe;






13.
Calls referendum, elections to the Majlisi Milli and the Majlisi Namoyandagon, [and] to local representative organs;






14.
Signs laws;






15.
Determines the monetary system and informs the Majlisi Milli and Majlisi Namoyandagon about it;






16.
Administers the reserve fund;






17.
Leads the conduct of foreign policy, signs international treaties and presents them for the approval of the Majlisi Namoyandagon;






18.
Appoints the heads of diplomatic missions in foreign States and the representatives of the Republic to international organizations;






19.
Accepts the credentials of the heads of foreign diplomatic missions;






20.
Is the Supreme Commander-in-Chief of the Armed Forces of Tajikistan; appoints and dismisses commanders of the Armed Forces of Tajikistan;






21.
Declares martial law during a realistic threat to national security and presents a corresponding decree for approval of the joint session of the Majlisi Milli and the Majlisi Namoyandagon;






22.
Uses the Armed Forces of the Republic of Tajikistan outside its borders in order to fulfill international obligations of Tajikistan with the consent of the joint session of the Majlisi Milli and the Majlisi Namoyandagon;






23.
Declares a state of emergency on the entire territory of the Republic or in individual locations with an immediate presentation of a corresponding decree for approval to the joint session of the Majlisi Milli and the Majlisi Namoyandagon and notification of the United Nations;






24.
Resolves issues of citizenship;






25.
Grants political asylum;






26.
Grants pardons;






27.
Confers the highest titles, diplomatic ranks, [and] other special ranks and titles;






28.
Awards citizens with State awards, prizes, and honorary titles of Tajikistan;






29.
Executes other powers provided by the Constitution and laws.





Article 70


The President within the limits of his powers issues decrees and orders, informs the joint session of the Majlisi Milli and the Majlisi Namoyandagon about the country's situation, [and] submits important and necessary issues for discussion to the joint session of the Majlisi Milli and the Majlisi Namoyandagon.



Article 71


In the case of death, resignation, [or] recognition of the President as incapable, his obligations are transferred to the Chairman of the Majlisi Milli until a newly elected President takes office, and the powers of the Chairman of the Majlisi Milli are transferred to his first deputy .


In such cases, presidential elections are held within three months.


The President's powers may be terminated upon his declaration of resignation made by him at a joint session of the Majlisi Milli and the Majlisi Namoyandagon if a majority of the members of the Majlisi Milli and deputies of the Majlisi Namoyandagon, voting in each Majlisi separately, vote in favor.


If the President is unable to fulfill his obligations due to illness, both Majlisis at their joint session , based on the conclusion of the State medical commission created by them, make the decision on an early release of the President from office by no less than two thirds of the votes of all the members and deputies of each Majlisi.


Social security, service and guarding of the President of the Republic of Tajikistan are governed by the constitutional law.



Article 72


The President has the right to immunity.


The President is deprived of [his] immunity in the event of committing a State treason based on the conclusion of the Constitutional Court by two thirds of votes of all the members of the Majlisi Milli and the deputies of the Majlisi Namoyandagon voting in each Majlisi separately.



Chapter 5. THE GOVERNMENT



Article 73


The Government of the Republic consists of the Prime Minister, his first deputy, deputies, [ministers and] chairmen of State committees.


The Government ensures effective leadership in the functioning of the economy, social and spiritual sphere, implementation of laws, joint resolutions of the Majlisi Milli and the Majlisi Namoyandagon, resolutions of the Majlisi Milli, resolutions of the Majlisi Namoyandagon , [and] decrees and orders of the President of Tajikistan.


After being appointed by the President of the Republic of Tajikistan and approval of the decree at a joint session of Majlisi Milli and Majlisi Namoyandagon, the members of the Government take an oath before the President of the Republic of Tajikistan.


The members of the Government must have the citizenship of the Republic of Tajikistan only and shall not have the right to hold another office, be deputies of representative organs, [or] engage in entrepreneurial activity with the exception of scientific, creative, and educational activity.



Article 74


The Government, in accordance with the Constitution and laws of the Republic, issues decrees and orders, the implementation of which is obligatory on the territory of Tajikistan.


The Government surrenders its powers to a newly elected President.


In case of admission by the Government that it is incapable of functioning normally, it may submit its resignation to the President. Every member of the Government has the right to resign.


The procedure for organization, activity, and powers of the Government are determined by a constitutional law.



Article 75


The Government presents for consideration to the Majlisi Namoyandagon socioeconomic programs, issues of disbursement and receipt of State credits, provision of economic assistance to other states, proposal of the State budget and the possible amount of the State budget deficit [and] the sources of its financing.



Chapter 6. LOCAL AGENCIES OF STATE POWER AND SELF-GOVERNING AUTHORITIES



Article 76


Local agencies of state power shall consist of representative and executive organs which function within the limits of their powers. They ensure the implementation of the Constitution, laws, joint resolutions of the Majlisi Milli and the Majlisi Namoyandagon, resolutions of the Majlisi Milli, resolutions of the Majlisi Namoyandagon, [and] acts of the President and the Government of the Republic of Tajikistan.



Article 77


The organ of local representative power in oblasts, cities and rayons is the Majlis of People's Deputies which is guided by the Chairman. The term of the Majlis of People's Deputies is 5 years.


The Majlis of People's Deputies approves the local budget and reports on its implementation, determines the ways of socio-economic development of the area [and] local taxes and payments in accordance with law, determines the ways of administering and governing communal property, [and] exercises other powers determined by the Constitution and laws.



Article 78


The local executive body of the local state power is exercised by the President's representative - the Chairman of oblast, city, and rayon.


The representative and executive power in the corresponding administrative and border units is headed by the Chairman.


The President appoints and dismisses the Chairmen of the Gorno-Badakhshan Autonomous Oblast, oblasts, the city of Dushanbe, cities, and rayons presenting their candidatures for approval of the corresponding Majlis of People's Deputies.


The Chairman is responsible before the higher executive organ and the corresponding Majlis of People's Deputies.


The founding procedure, powers, and activity of the organs of local agendies of state power are regulated by a constitutional law.


The organ of self-government of a settlement or village is the Jamoat, whose founding procedure, powers, and activity are regulated by law.



Article 79


The representative organs and the Chairman within the limits of their powers adopt legal acts obligatory for implementation on the corresponding territory.


In case the acts of the representative organs and the Chairman do not correspond to the Constitution and laws, they are abolished by higher organs, the organ itself, the Chairman , and the court.



Article 80


In the case of a systematic non-compliance of the Majlis of People's Deputies of the Gorno-Badakhshan Autonomous Oblast, oblasts, the city of Dushanbe, cities, and rayons to the Constitution and laws, the Majlisi Milli has the right to dissolve it.



Chapter 7. THE GORNO-BADAKHSHAN AUTONOMOUS OBLAST



Article 81


The Gorno-Badakhshan Autonomous Oblast is an integral and indivisible part of the Republic of Tajikistan.


Changing the borders of the Gorno-Badakhshan Autonomous Oblast territory without the consent of the Majlis of People's Deputies is prohibited.



Article 82


The Majlis of People's Deputies of the Gorno-Badakhshan Autonomous Oblast has the right of legislative initiative.



Article 83


The powers of the Gorno-Badakhshan Autonomous Oblast in social, economic, [and] cultural spheres of life and other powers of the oblast are determined by a constitutional law.



Chapter 8. THE COURT



Article 84


Judicial power, being independent, is exercised in the name of the State by courts. Judicial power protects the rights and freedoms of individual and citizen, interests of the State, organizations, institutions, lawfulness, and justice.


The judicial power is exercised by the Constitutional Court, Supreme Court, Highest Economic Court, Military Court, Court of Gorno-Badakhshan Autonomous Oblast, the courts of oblasts, the city of Dushanbe, cities and rayons, the Economic Court of the Gorno-Badakhshan Autonomous Oblast, [and] the economic courts of oblasts and the city Dushanbe .


The procedure of establishment, organization, and activity of the courts are determined by a constitutional law.


The term of authority of the judges is 10 years.


The creation of extraordinary courts is prohibited.



Article 85


A person not younger than 30 years old, having the citizenship of the Republic of Tajikistan only, University Degree in Law and at least 5 years of work experience as a judge is elected or appointed to the position of judges of Supreme Court, Supreme Economic Court, courts of Badakhshan Autonomous Mountainous Region, regions and Dushanbe city.


A person not younger than 25 years old, having the citizenship of the Republic of Tajikistan only, University Degree in Law and at least 3 years of professional work experience as a judge is appointed to the position of judges of courts of districts and cities, military court, economic courts of Badakhshan Autonomous Mountainous Region, regions and Dushanbe city. The mandatory retirement age for judges is determined by the constitutional law.


A person who is appointed to the position of judge takes oath in a solemn atmosphere.



Article 86


Judges of the Military Court, judges of the court of the Gorno-Badakhshan Autonomous Oblast, oblasts, the city of Dushanbe, city and rayon courts, judges of the economic court of the Gorno-Badakhshan Autonomous Oblast, oblasts, and the city of Dushanbe are appointed and dismissed by the President in accordance with the procedure established by the constitutional law.



Article 87


Judges are independent in their activity and are subordinate only to the Constitution and law. Interference in their activity is prohibited.



Article 88


Judges consider cases collectively and individually.


The court process is carried out on the basis of the principle of adversarial proceeding and equality of the parties.


The examination of cases in all courts is public except for cases provided by law.


Court proceeding is conducted in the State language or in the language of the majority of the population of the area. Persons who do not know the language in which the court proceeding is conducted are provided with the services of a translator.



Article 89


The Constitutional Court consists of seven people, one of whom is a representative of the Gorno-Badakhshan Autonomous Oblast.


A person not younger than 30 years old, having the citizenship of the Republic of Tajikistan only, University Degree in Law and at least 7 years of professional work experience is elected to the position of the judge of the Constitutional Court. The mandatory retirement age for judges is determined by the constitutional law.


A person who is elected to the position of judge takes oath at a session of Majlisi Milli.


Powers of the Constitutional Court:







1.
Determining of the conformity to the Constitution of laws, joint legal acts of the Majlisi Milli and the Majlisi Namoyandagon, the President, Government, Supreme Court, Highest Economic Court, and other State and social organs, as well as agreements of Tajikistan which have not entered into legal force;






2.
Resolving disputes between State organs regarding their competences;






3.
Execution of other powers determined by the Constitution and laws.




Acts of the Constitutional Court are final.



Article 90


A judge may not hold another office, be a deputy of representative organs, member of political parties and associations, [or] to engage in entrepreneurial activity apart from engaging in scientific, creative, and educational activity.



Article 91


A judge has the right to immunity. A judge is not subject to arrest and criminal responsibility without the consent of the organ that has elected or appointed him. A judge is not subject to detention except for cases of detention at a scene of a crime.



Article 92


Legal assistance is guaranteed in all stages of investigation and court [proceeding].


The organization of and the procedure for the activity of advocacy and other forms of rendering legal assistance are determined by law.



Chapter 9. THE PROCURATURA



Article 93


The supervision of the exact and uniform implementation of laws on the territory of Tajikistan is carried out by the General Procurator and procurators subordinate to him within the limits of their powers.



Article 94


The General Procurator heads a single centralized system of organs of the Procuratura of Tajikistan. The General Procurator is accountable to the Majlisi Milli and the President.



Article 95


The General Procurator of Tajikistan is appointed for a five-year term.


The General Procurator appoints to office procurators subordinate to him and dismisses them. The term of procurators is five years.


The activity, powers, and structure of organs of the Procuratura are regulated by law.



Article 96


The General Procurator and procurators subordinate to him exercise their powers independently of other State organs [and] officials and are subordinate only to law.



Article 97


The procurator may not hold another office, be a deputy of representative organs, member of political parties and associations, [or] to engage in entrepreneurial activity apart from engaging in scientific, educational, and creative activity.



Chapter 10. PROCEDURE FOR AMENDING THE CONSTITUTION



Article 98


Amendments and supplements to the Constitution take place by means of a national referendum.


A referendum is called by the President or the Majlisi Namoyandagon with the support of no less than two thirds of the total number of deputies.



Article 99


Proposed amendments and supplements to the Constitution are introduced by the President or by no less than one third of all members of the Majlisi Milli and deputies of the Majlisi Namoyandagon.


Proposed amendments and supplements to the Constitution are published in the press three months before the referendum.



Article 100


The republican form of government, the territorial integrity, the democratic, law-governed, secular, and social nature of the State are unchangeable.



Transitional Provisions




1. Amendments and supplements to the Constitution of the Republic of Tajikistan gain juridical force after the announcement of the results of a national referendum from the day of their official publication.




2. Laws and other normative legal acts, effective prior to the inclusion into the Constitution of the Republic of Tajikistan, continue to have force in parts not contradicting the adopted amendments and supplements.




3. Elections of the President for two consecutive terms, provided by the fourth part of Article 65, begin after the end of the current President's term.




4. The members of Majlisi Milli, deputies of Majlisi Namoyandagon and cabinet members take an oath in accordance with the procedure established by the Constitution and the constitutional laws after "The Amendments and Supplements to the Constitution of the Republic of Tajikistan" come into force.

